Title: To James Madison from Levett Harris, 13 June 1808
From: Harris, Levett
To: Madison, James



Sir,
St. Petersburg 1/ 13 June 1808.

My last letters were of the 4th. March 1 & 24 April via Holland & Sweden p. triplicate.  Tho they were sent through very uncertain channels, I trust one Set will have found its way to you.  The latter covered Copy of a Note from the Minister of Foreign Affairs, Stating the determination of this Court respecting a trade between this Country and England by means of neutral Vessels; I inclose a quadte. thereof.
Notwithstanding this prohibition, I have found the Government very favorably inclined towards our flag, and at my application, it did not hesitate to except all our Vessels from the prohibitions mentioned in this order, which Should leave England previous to its date.  Indeed, I have little doubt of their agreement to a total exemption, in favor of our Vessels, provided no part of their cargoes consists of the manufactures of that Country, or the produce of its colonies; And the Obligation with regard to the Cargo taken from hence, I find to be nothing more than a Simple declaration in writing, to which no penalty is affixed in case of the nonperformance of the voyage as stated.  These particulars I made duly known to our Consul in London.  As news of the Embargo in America had already reached, I had Simply in view the providing for such of our Ships as were yet in Europe, & might be induced to proceed hither to make investments in the produce of this Country for their return Cargoes to the U. S.
I lament to See that Several of our Ships bound to Russian ports, have been detained by the Danes; the last post brings me intelligence of three having been carried into Copenhagen.  I did not hesitate to mention this Circumstance to Count Romanzoff, expressing at same time a hope that proceedings So manifestly unfriendly to the interest of Russia would be discountenanced by this Court.  But Denmark appears to be totally under the control of France, and will doubtless in pursuance of the policy of that power Shew itself hostile to neutrality.
One American Ship has arrived at Riga & taken a cargo from thence for the United States, & I am happy to Say that the public Authorities at that place have been very attentive in facilitating every thing connected with her one expedition.  The Minister of foreign Affairs & Commerce wrote a letter to the Governor there to that effect, which my Agent informs me was highly satisfactory.  Our perspective is notwithstanding gloomy, nor can we look for an amendment till Europe Shall return to a State of peace.  This at present does not appear probable, but in these eventful times a change may nevertheless take place favorable to our hopes.
These dispatches I have given in charge to a young Gentleman who proceeds through Sweden to England, but as no calculation can be made upon the probable time he may reach his destination, added to the great uncertainty of the conveyance, I Shall decline entering further into detail, and reserve for a suitable Opportunity the communication of more interesting information.  I have the honor to be, with the greatest respect, Sir, Your most Obedient servant,

Levett Harris

